Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 and dependent claims are allowable. The restriction requirement between species, as set forth in the Office action mailed on 11/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/29/2021 is partially withdrawn.  Claims 5 and 6, directed to an elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-15, directed to a nonelected species remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 9-15 directed to a species non-elected without traverse.  Accordingly, claims 9-15 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
9. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)

Allowable Subject Matter
Claims 1, 2, 4-8, 16-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed endoscope device comprising, inter alia, “the imaging unit is configured to output a third signal and a fourth signal as the second imaging signal when the second illumination light is radiated on the object, the third signal being generated on the basis of the first fluorescence and the second fluorescence, the fourth signal being generated on the basis of the second fluorescence, the imaging unit includes: a first imaging region configured to output the first signal and the third signal, and a second imaging region configured to output the second signal and the fourth signal, and the signal processing unit is configured to generate the first fluorescent image on the basis of the third signal and the fourth signal and generate the second fluorescent image on the basis of the fourth signal when the second illumination light is radiated on the object”.
Matsumoto discloses an “endoscope device (endoscope apparatus fig 1; [0055]) comprising: a light source unit (light source device 1) configured to sequentially emit first illumination light (7-Vis; [0058]) and second illumination light (7-Ex1; [0058]), the first illumination light including visible light ([0058] describes 7-Vis as visible light ranging from about 400 nm to about 600nm) , the second illumination light including first excitation light for exciting a first fluorescent substance existing inside an object for observation ([0058] describes 7-Ex1 as exciting auto-fluorescence substances such as collagen emitting fluorescence in the vicinity of about 400 nm).  Matsumoto does not teach “the imaging unit is configured to output a third signal and a fourth signal as the second imaging signal when the second illumination light is radiated on the object, the third signal being generated on the basis of the first fluorescence and the second fluorescence, the fourth signal being generated on the basis of the second fluorescence, the imaging unit includes: a first imaging region configured to output the first signal and the third signal, and a second imaging region configured to output the second signal and the fourth signal, and the signal processing unit is configured to generate the first fluorescent image on the basis of the third signal and the fourth signal and generate the second fluorescent image on the basis of the fourth signal when the second illumination light is radiated on the object”.  Therefore Matsumoto does not teach every limitation of the claim.
Watanabe discloses multispectral fluorescence imaging with respect to the same problem of reduced frame rate in fluorescence imaging.  To resolve the problem of reduced frame rates, Watanabe combines multiple illumination light sources into one image sensor exposure (e.g. figs 2B, 2C shows fluorescence 1 combined with reflected visible light components) and provides requisite structure and image processing ([0055]).  Specifically, Watanabe combines reflected visible light components with either of the fluorescence illuminations, i.e. reflected visible B/R + Ex1 and reflected G + Ex2 (e.g. fig 2C), in this way, providing a visible white light image in every frame while alternating the fluorescence images between frames.  This keeps the frame rate for the white light imaging high ([0039]) which provides better imaging of structural details given by the reflected visible light image over the fluorescence imaging details.  Applicant’s invention though, instead of the reflected visible light illumination being provided in every frame, provides Ex2/Alexa 680 in every frame, resulting in better imaging of tumor details over reflected light imaging structure.  Watanabe does not teach “the imaging unit is configured to output a third signal and a fourth signal as the second imaging signal when the second illumination light is radiated on the object, the third signal being generated on the basis of the first fluorescence and the second fluorescence, the fourth signal being generated on the basis of the second fluorescence, the imaging unit includes: a first imaging region configured to output the first signal and the third signal, and a second imaging region configured to output the second signal and the fourth signal, and the signal processing unit is configured to generate the first fluorescent image on the basis of the third signal and the fourth signal and generate the second fluorescent image on the basis of the fourth signal when the second illumination light is radiated on the object”; therefore, does not teach every limitation of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795